Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7,14,20 objected to because of the following informalities:  improper grammar in "wherein data written to the recovery region .  Appropriate correction is required. Examiner suggests changing the wording to “The method of claim 1, wherein data is written to the recovery region by the same media management layer as data written to the user region.” For the purposes of examination, claims 7, 14, and 20 will be interpreted as “wherein data is written to the recovery region by the same media management layer as data written to the user region.”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180011764 A1 (Akutsu) in view of US 20090150599 A1 (Bennett).
	Regarding claim 1, Akutsu teaches,
A method of operating a data storage system(par 69 "This embodiment discloses distributed storage systems. The distributed storage systems are composed of computer nodes each including a storage device and connected by a network. The distributed storage systems provide a virtual storage system implementing a storage pool with the storage devices of the computer nodes."), the method comprising:
establishing a user region on a non-volatile storage media of the data storage system configured to store user data(par 78 "Stripe of or stripe data is a data unit to be a basis of creating a redundant code for data protection. The stripe may be referred to as user data to distinguish from a redundant code. The stripe is stored in a storage device in a computer node and further used in creating a redundant code in another computer node." The user region is the region the user data is being stored in.);
establishing a recovery mapping on the non-volatile storage media of the data storage system configured to store recovery information pertaining to at least the user region(fig 18:S803; par 294 “The processor 119 records the correspondence relation between the physical area holding the calculated redundant code and the pages of the pool volumes to the redundant code mapping table 702, not to the data mapping table 701. The processor 119 ;
updating the recovery information in the recovery region responsive to at least changes to the user region(par 70 "In an example of a distributed storage system, a computer node stores write data of a host to its local storage device, and further transfers the write data to another computer node to protect the data in case of a failure of the computer node. The other computer node is referred to as transfer destination computer node."); and
responsive to at least a power interruption of the data storage system(fig 22; par 362 "FIG. 22 is a flowchart of data resync processing. This processing is executed as reinstatement processing from a power shut-down or copy back processing."), rebuilding at least a portion of the user region using the recovery information retrieved from the recovery region(fig 8; par 172 "If the drives 113 include non-volatile media, the node may add update information to the reverse mapping table 703 synchronously with writing user data to the drives. This arrangement enables data recovery at an accidental power down. Alternatively, the node 101 may store the update information in the memory 118 and update the reverse mapping table 703 in the drives 113 asynchronously with writing user data to the drives. To enable data recovery at an accidental power down, the reverse mapping table 703 may hold write sequence numbers. ").
However, Akutsu does not go into detail about how the user and recovery regions are seperated.
On the other hand, Bennett teaches 
A method of operating a data storage system(par 9 “A memory system and method for storing data in a non-volatile memory of the system is disclosed.”), the method comprising:
establishing a user region on a non-volatile storage media of the data storage system configured to store user data(par 171 “Type 1 is a Map Table Entry update shown in FIG.
20, and may be used when a BDU is written to NVS:”);
establishing a recovery region on the non-volatile storage media of the data storage system configured to store recovery information pertaining to at least the user region(par 172 “Type 2 is a Block Write log entry, shown in FIG. 21, which may be used to record a write to NVS of metadata rather than user data. Word A may contain the PBI to which the write was performed, and the rest of the entry has various fields such as the type of the block, the PSN of the BDU, and may contain other data either for redundant checking, or to Support the housekeeping and management functions.” Par 155 “In yet another aspect, the checkpoint can also be written based on how much data has been written to the log rather than how fast the log has been written based on, for example, the ratio of the sizes of the checkpoint region and the size of the log, so that a full checkpoint may be performed before the full log area has been written with log entries.”);
updating the recovery information in the recovery region responsive to at least changes to the user region(par 56 “The log file may contain an entry for each operation on the storage medium that changes the data stored thereon or the location of the data stored, and may include, the LBA, the previous physical memory location, the new physical memory location, SeqLba, PgmSeqNum, and any other infor mation which may have been needed in order to update the metadata for the LBA.”); and
responsive to at least a power interruption of the data storage system(par 74 “The metadata in the volatile storage (VS) may be lost, corrupted, or otherwise rendered unusable by a loss of system power, or other unexpected events. This is often called a “crash'.”), in response to a request, rebuilding at least a portion of the user region using the recovery information retrieved from the recovery region(fig 3A:710,780; par 102 “A recovery request is received (step 710) so as to initiate the recovery process, as shown in FIG.3A. The check pointed metadata segments are read from the NVS to the VS (step 720). The log data is read, from the NVS to the VS for the period starting with the earliest “last’ PgmSeqNum associated with the checkpointed metadata to latest log information, and moved to VS (step 730).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akutsu to incorporate the checkpoint region of Bennett.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Akutsu -- a need for how to save data in a way that can handle node failures -- with Bennett providing a known method to solve a similar problem. Bennett teaches “In an aspect, the method including maintaining a checkpointed copy of a dynamic table in non-volatile storage (NVS), and maintaining a transaction log for the dynamic table in NVS.”( Bennett par 10)
 
	Regarding claim 2, Akutsu and Bennett teaches,
The method of claim 1, 
Akutsu further teaches,
wherein rebuilding at least the portion of the user region comprises:
performing a first recovery region scan(fig 22:S222; par 365 "In the case of reinstatement processing (S221: Y), the processor 119 checks the areas in need of restoration (S222). The specific method of checking an area in need of restoration is, for a redundant code, that the processor 119 refers to the states in the data mapping tables 701 of the other nodes 101 and acquires stripes for the redundant code in unreflected states from the other nodes 101. If the redundant code has already been rebuilt in the spare area, the processor 119 acquires the redundant code.") to read a first data block address (DBA) offset of each block stripe of the recovery region(fig 8; par 167 "The reverse mapping table 703 is a reverse conversion table of the above-described tables 701 and 702. That is to say, the reverse mapping table is referred to in order to convert an address of a physical area into a pool volume-related address. The reverse mapping table 703 includes tables 732 indicating logical addresses corresponding to individual address areas 731 holding data in the physical area. ");
determining if each block stripe of the recovery region holds valid recovery data(fig 9; par 176 "The invalid list 801B is a list of invalid areas. An invalid area is an area for storing old user data or an old redundant code. An old and invalid redundant code is a redundant code for which all the stripes used to create the redundant code are invalid. ");
performing a second recovery region scan of ones of the block stripes that hold the valid recovery data, and determining ordering among the valid recovery data(fig 21:S212; par 343 "The preferential rebuilding executes rebuilding starting from the data of the stripe type having the lowest redundancy level in the protection layer. "); and
based on the ordering, retrieving media management tables and change logs updating the media management tables from the recovery region(fig 21:S212; par 344 "Rebuilding .

	Regarding claim 3, Akutsu and Bennett teaches,
The method of claim 2, 
Bennett further teaches,
wherein the recovery information comprises snapshots of the media management tables for the user region and the change logs indicating changes to the media management tables.(par 58 "Segments of the metadata, representing ranges of LBAS (which may not be either complete or contiguous) may be periodically added (checkpointed) to the stored data in NVS by being placed at the head of a NVS metadata buffer so that, eventually, all of the LBA metadata has been stored in the NVS, although the stored metadata may represent a “snapshot' of each of the LBA address ranges at a time in the past. The NVS memory allocated for checkpointing is sufficiently large so that at least an entire current set of the metadata and any associated trans action log for the relevant storage medium may be stored therein. ")

	Regarding claim 4, Akutsu and Bennett teaches,
The method of claim 3, 
Bennett further teaches,
wherein no changes to the media management tables for the user region are considered complete until the change logs have been successfully written.(par 57 "Where all of the metadata and the transaction log can be stored in NVS prior to cessation of operation, this may be termed a “clean' shutdown, and the metadata, at least as updated by any transactions in the stored log, is a current representation of the data stored in the flash memory. In the case of a crash associated with a programming fault or similar event, there may be no opportunity to perform the data transfer, or the data transfer may be incomplete or corrupted. ")

	Regarding claim 5, Akutsu and Bennett teaches,
The method of claim 3, 
Akutsu further teaches,
wherein the media management tables(fig 22:S225; par 366 "Alternatively, the processor 119 may identify the latest update time with reference to its local reverse mapping table 703 and requests the other node 101 for valid data written after the latest update time. In this way, the processor 119 determines the write data (stripes) and redundant codes to be restored and executes area restoration processing (S225). ") include information correlating data block addresses to physical locations within the user region on the non-volatile storage media of the data storage system.( fig 8; par 154 "FIG. 8 illustrates a configuration example of the log-structured mapping table 213 in the protection layer information 201. In FIG. 8, the arrows represent pointers. The log-structured mapping table 213 includes a data mapping table 701, a redundant code mapping table 702, and a reverse mapping table 703. ")

The method of claim 1, 
Akutsu further teaches,
wherein the user region and the recovery region do not share any data blocks on the non-volatile storage media of the data storage system.(fig 2; par 94 “In the above-described configuration, each node transfers each stripe (data unit) received and held by the node to a transfer destination node; the transfer destination node creates a redundant code from the transferred data units and holds it. The stripes and their redundant code are stored in different nodes to achieve data protection against a node failure.”)

	Regarding claim 7, Akutsu and Bennett teaches,
The method of claim 1, 
Akutsu further teaches,
wherein data written to the recovery region the same media management layer as data written to the user region.(fig 16:S608; par 254 "The processor 119 determines whether the processing for all the protection layers has been completed (S608), and if the processing for all the protection layers has been completed, terminates the processing." The term “protection layers” in Akutsu refers to user and recovery data, but they are all processed at the same time by the same media management layer.)

Regarding claims 8-14, they are the storage controller claims implementing the method of claims 1-7, and are rejected for the same reasons.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170228154 A1 - Liu - simple backup region that gets written to when power loss occurs. Missing in response to user update.
US 20180349225 A1 - Bishnoi - uses a journaling system to guarantee successful writes.
US 9218244 B1 - Hayes - uses a stripe parity system to recover missing data.
US 20140208007 A1 - Cohen - management of and region selection for writes to non-volatile memory.
US 20110161562 A1 - Chang - separate recovery regions. Missing in response to user update.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113